UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7062


ANTONIO DANELL JOHNSON,

                  Petitioner - Appellant,

             v.

GENE JOHNSON, Director, Department of Corrections,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District   of  Virginia,  at   Richmond.  M.  Hannah  Lauck,
Magistrate Judge. (3:07-cv-00747-MHL)


Submitted:    January 15, 2009              Decided:   February 13, 2009


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antonio Danell Johnson, Appellant Pro Se. Alice T. Armstrong,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Antonio Danell Johnson seeks to appeal the magistrate

judge’s * order denying relief on his 28 U.S.C. § 2254 (2000)

petition.       The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                         See 28 U.S.C.

§ 2253(c)(1) (2000).            A certificate of appealability will not

issue       absent    “a   substantial        showing      of    the    denial    of     a

constitutional        right.”         28    U.S.C.      § 2253(c)(2)      (2000).        A

prisoner       satisfies       this        standard      by     demonstrating         that

reasonable      jurists       would    find      that    any     assessment      of     the

constitutional        claims    by    the    district     court    is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                               We

have independently reviewed the record and conclude that Johnson

has not made the requisite showing.                       Accordingly, we deny a

certificate      of    appealability         and      dismiss    the    appeal.          We

dispense       with    oral    argument       because      the    facts    and        legal




        *
       The parties consented to the jurisdiction of a magistrate
judge pursuant to 28 U.S.C. § 636(c) (2006).



                                             2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3